     Case 2:19-cv-00451-KJM-KJN Document 87 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. PATTON,                                  No. 2:19-cv-0451 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    F.N.P. LOADHOLT, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 13, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:19-cv-00451-KJM-KJN Document 87 Filed 11/02/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed August 13, 2020, are adopted in full;
 3          2. Defendant Kelso’s motion to dismiss (ECF No. 44) is granted given that defendant
 4   Kelso is entitled to quasi-judicial immunity; and
 5          3. This matter is referred back to the assigned Magistrate Judge for all further pretrial
 6   proceedings.
 7   DATED: October 30, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
